Exhibit 10.01

 

EXECUTION COPY

 

ADVISORY AGREEMENT

 

among

 

EUPHRATES GLOBAL HORIZONS, LLC

 

BLACKROCK INVESTMENT MANAGEMENT, LLC

 

and

 

ELLINGTON MANAGEMENT GROUP, L.L.C.

 

Dated as of February 7, 2014

 

--------------------------------------------------------------------------------


 

ADVISORY AGREEMENT

 

Table of Contents

 

 

 

 

Page

 

 

 

 

1.

Undertakings in Connection with Offering of Global Horizons Units

 

2

2.

Duties of the Trading Advisor

 

3

3.

Trading Advisor Independent

 

5

4.

Commodity Broker; Executing Brokers

 

5

5.

Allocation of Company Assets to Trading Advisor; Allocation of Receipts and
Charges

 

7

6.

Compensation

 

8

7.

Term and Termination

 

10

8.

Right to Advise Others; Uniformity of Acts and Practices

 

11

9.

Speculative Position Limits

 

12

10.

Additional Undertakings by the Trading Advisor

 

12

11.

Representations and Warranties

 

12

12.

Entire Agreement

 

16

13.

Exculpation and Indemnification

 

16

14.

Assignment

 

18

15.

Amendment; Waiver

 

19

16.

Severability

 

19

17.

No Third-Party Beneficiaries

 

19

18.

Notices

 

19

19.

Governing Law

 

20

20.

Consent to Jurisdiction

 

20

21.

Promotional Material

 

20

22.

Confidentiality

 

20

23.

Counterparts

 

22

24.

Headings

 

22

 

 

 

Appendix A - List of Authorized Traders

 

A-1

Appendix B - List of Commodity Interests Traded by Trading Advisor

 

B-1

Appendix C - Trading Authority

 

C-1

Appendix D - Acknowledgement of Receipt of Disclosure Statement

 

D-1

 

--------------------------------------------------------------------------------


 

ADVISORY AGREEMENT

 

THIS ADVISORY AGREEMENT (the “Agreement”), is made as of February 7, 2014, among
EUPHRATES GLOBAL HORIZONS, LLC, a Delaware limited liability company (the
“Company”), BLACKROCK INVESTMENT MANAGEMENT LLC, a Delaware limited liability
company and the manager of the Company (the “Manager”), and ELLINGTON MANAGEMENT
GROUP, L.L.C., a Delaware limited liability company (the “Trading Advisor”).

 

WITNESSETH:

 

WHEREAS, the Company trades, buys, sells (including sells short) or otherwise
acquires, holds or disposes of forward contracts, futures contracts for
commodities, financial instruments and currencies on United States and foreign
exchanges, any rights pertaining thereto and any options thereon or on physical
commodities and other financial instruments and securities, which may include,
without limitation, the financial instruments and securities identified in
Appendix B hereto, and engages in all activities incident thereto (the foregoing
forms of investment being collectively referred to herein as “commodity
interests”);

 

WHEREAS, a holder of interests in the Company, BlackRock Global Horizons I, LP
(the “Global Horizons Fund”), currently offers units of limited partnership
interests in the Global Horizons Fund (the “Global Horizons Units”) for sale to
investors in an offering exempt from registration under the Securities Act of
1933, as amended (the “1933 Act”), pursuant to Section 4(2) thereof and Rule 506
under Regulation D promulgated thereunder, as described in the Global Horizons
Fund’s confidential private placement memorandum (the “Global Horizons
Memorandum”) that has been filed with the Commodity Futures Trading Commission
(the “CFTC”) and the National Futures Association (the “NFA”) pursuant to the
Commodity Exchange Act, as amended (the “CEA”), the commodity pool operator and
commodity trading advisor regulations promulgated under the CEA by the CFTC (the
“Commodity Regulations”), and NFA rules promulgated under the CEA (the “NFA
Rules”);

 

WHEREAS, the Global Horizons Fund had previously sold Global Horizons Units
publicly pursuant to an effective registration under the 1933 Act.  Such public
offering was discontinued in 1998, and the Global Horizons Units now being
offered are the same class of equity securities as the outstanding Global
Horizons Units;

 

WHEREAS, interests in the Company may be held by the Global Horizons Fund and by
additional entities sponsored or managed by the Manager or an affiliate (each
such entity, including the Global Horizons Fund, a “BlackRock Vehicle”);

 

WHEREAS, the Trading Advisor is engaged in the business of, among other things,
making trading decisions on behalf of investors in the purchase and sale of
certain commodity interests; and

 

WHEREAS, the Company desires the Trading Advisor, upon the terms and conditions
set forth herein, to act as a trading advisor for the Company and to make
commodity

 

1

--------------------------------------------------------------------------------


 

interests investment decisions for the Company with respect to the Company’s
assets from time to time, and the Trading Advisor desires to so act;

 

NOW, THEREFORE, the parties hereto do hereby agree as follows:

 

1.                                      Undertakings in Connection with Offering
of Global Horizons Units.

 

(a)                     Undertakings by the Trading Advisor.  The Trading
Advisor agrees to use its commercially reasonable efforts to cooperate with the
Global Horizons Fund and the Manager in amending the Global Horizons Memorandum
or any other written materials related to the services provided by the Trading
Advisor to the Company, including without limitation by providing, as promptly
as may be reasonably practicable, all information (if any) regarding the Trading
Advisor and its principals which the Manager reasonably believes to be necessary
or advisable to include in the Global Horizons Memorandum, as the same may be
amended from time to time; provided, that nothing herein shall require the
Trading Advisor to disclose any proprietary or confidential information related
to its trading programs, systems or strategies or to its clients.

 

(b)                     Certain Defined Terms.  As used in this Agreement, the
term “principal” shall have the same meaning given to such term in
Section 4.10(e) of the Commodity Regulations, and the term “affiliate” shall
mean an individual or entity (including a stockholder, director, officer,
employee, agent, or principal) that directly or indirectly controls, is
controlled by, or is under common control with any other individual or entity.

 

(c)                      Use of Global Horizons Memorandum and Other
Solicitation Material.  Neither the Trading Advisor, its principals nor any of
its employees, affiliates or agents, the employees, affiliates or agents of such
affiliates, or their respective successors or assigns shall use, publish,
circulate or distribute the Global Horizons Memorandum (including any amendment
or supplement thereto) or any related solicitation material nor shall any of the
foregoing engage in any marketing, sales or promotional activities in connection
with the offering of Global Horizons Units, except as may be requested by the
Manager and agreed to by the Trading Advisor.

 

(d)                     Updated Performance Information.  At any time while
Global Horizons Units continue to be offered and sold, at the written request of
the Global Horizons Fund or the Manager, the Trading Advisor, at its own
expense, shall promptly provide the Global Horizons Fund and the Manager with
complete and accurate performance information reflecting the actual performance
of the Master Fund (as defined below) up to the latest reasonably practicable
month-end prior to the date of the Global Horizons Memorandum (as amended or
supplemented), together with any reports or letters relating to such performance
data received from accountants and in the possession of the Trading Advisor.

 

(e)                      Access to Personnel and Books and Records.  Upon
reasonable notice to the Trading Advisor, the Company or the Manager shall have
the right to have access to the Trading Advisor’s offices in order to inspect
and copy such books and records during normal business hours as may enable them
to verify the accuracy and completeness of or to supplement as necessary the
data furnished by the Trading Advisor pursuant to Section l(d) of

 

2

--------------------------------------------------------------------------------


 

this Agreement or to verify compliance with the terms of this Agreement (subject
to such restrictions as the Trading Advisor may reasonably deem necessary or
advisable so as to preserve the confidentiality of proprietary information
concerning such trading systems, methods, models, strategies and formulas and of
the identity of the Trading Advisor’s clients).  The Company or the Manager
shall also have the right upon reasonable notice to the Trading Advisor to have
access to appropriate senior personnel of the Trading Advisor in order to
discuss matters related to such books and records.

 

2.                                      Duties of the Trading Advisor.

 

(a)                     Speculative Trading.  As of the date of this Agreement,
the Trading Advisor acts as the trading advisor for the Company.  The Trading
Advisor and the Company agree that in managing the commodity interests of the
Company held in the Clearing Broker Account (as defined below), the Trading
Advisor shall utilize the investment program (the “Program”) as described in the
Confidential Memorandum for Ellington Quantitative Macro Fund Ltd. (the
“Ellington Fund”) dated November 2013, as may be amended or restated from time
to time (the “Disclosure Statement”).  The Trading Advisor agrees to invest the
Company’s assets on a pari passu basis with Ellington Quantitative Macro Master
Fund Ltd., the master fund in which the Fund invests all of its assets (the
“Master Fund”); provided, however, that the Company and the Manager acknowledge
that the portfolio of the Company and its investment performance may differ from
that of the Master Fund due to (i) changes in the investment program for the
Master Fund that have not been approved for the Company as provided herein,
(ii) position lot rounding and minimum position size determinations made by the
Trading Advisor with respect to the Company or the Master Fund, (iii) any
investment restrictions applicable to the Company, (iv) the frequency of capital
contributions and withdrawals from the Master Fund and the Company,
(v) different fees and expenses, including, without limitation, trading
counterparty fees and expenses, applicable to the Master Fund and the Company,
and (vi) the allocation of certain new trading strategies solely to the Master
Fund during the first week of implementation.  Except as permitted by the
preceding sentence, the Trading Advisor may trade a different portfolio for the
Company only with the consent of the Manager.  Except as provided otherwise in
this Section 2, the Trading Advisor shall have sole and exclusive authority and
responsibility for directing the investment and reinvestment of assets credited
to the Clearing Broker Account utilizing the Program pursuant to and in
accordance with the Trading Advisor’s best judgment and its approach as
described in the Disclosure Statement, and as refined and modified from time to
time in the future in accordance herewith, for the period and on the terms and
conditions set forth herein.  Only those individuals employed by the Trading
Advisor, listed on Appendix A and authorized by the Trading Advisor to do so are
permitted to implement trades for the Company.  Notwithstanding the foregoing,
the Company or the Manager may override the trading instructions of the Trading
Advisor to the extent necessary to comply with applicable law, including
speculative position limits.  “Clearing Broker Account” means, collectively, one
or more accounts of the Company held in the name of the Company and established
at one or more Clearing Brokers (as defined below) upon prior written notice to
the Trading Advisor.

 

The Company and the Manager both specifically acknowledge that in agreeing to
manage the Company, the Trading Advisor is not making any guarantee of profits
or of

 

3

--------------------------------------------------------------------------------


 

protections against loss. The Company and the Manager hereby consent to the
treatment of the Company as an exempt account under Rule 4.7 of the CEA.

 

The Trading Advisor shall give the Company and the Manager prompt written notice
of any proposed material change in the Program or the manner in which trading
decisions are to be made or implemented and, unless consented to in advance by
the Company, shall not make any such proposed material change with respect to
trading for the Company.  Notwithstanding the foregoing, the Company and the
Manager acknowledge and agree that the Trading Advisor anticipates (i) designing
and implementing new sub-strategies for the Master Fund and Company from
time-to-time consistent with the investment strategies set forth in the
Disclosure Statement that only contemplate investment in commodity interests
that are set forth on Appendix B, and (ii) the addition and/or the deletion of
commodity interests from the Company’s portfolio managed by the Trading Advisor
(provided that such commodity interests are set forth on Appendix B), and
neither of the foregoing shall be deemed a change in the Trading Advisor’s
trading approach and prior written notice to the Company or the Manager shall
not be required therefor, except as set forth in Section 2(b) below; provided
that, with respect to the Company, the Trading Advisor may trade a trading
program other than the Program in managing the Company only with the consent of
the Manager, subject to the first paragraph of this Section 2(a).

 

(b)                     List of Commodity Interests Traded by the Trading
Advisor.  The Trading Advisor shall provide the Company and the Manager with a
complete list of commodity interests which it intends to trade on the Company’s
behalf.  All commodity interests other than regulated futures contracts and
options on regulated futures contracts traded on a qualified board or exchange
in the United States (“Regulated Futures Contracts”) shall be listed on Appendix
B to this Agreement.  The addition of commodity interests (other than forward
contracts on foreign currencies and Regulated Futures Contracts) to the
Company’s portfolio managed by the Trading Advisor as set forth in Appendix B to
this Agreement shall require prior written consent of the Company and an
amendment to Appendix B (such consent not to be unreasonably withheld or
delayed).  Notwithstanding anything contained herein to the contrary, the
Trading Adviser shall not trade any securities (including, without limitation,
US treasury securities) on behalf of the Company without the prior written
consent of the Company.

 

(c)                      Investment of Assets Held in Securities and Cash. 
Notwithstanding any provision of this Agreement to the contrary, the Company and
the Manager, and not the Trading Advisor, shall have the sole and exclusive
authority and responsibility with regard to the investment, maintenance and
management of the Company’s assets other than in respect of the Trading
Advisor’s trading of the Company’s commodity interests (including engaging in
repurchase or reverse repurchase transactions) held in the Clearing Broker
Account.

 

(d)                     Trading Authorization.  Prior to the Company’s
acceptance of trading advice from the Trading Advisor in accordance with this
Agreement, the Company shall deliver to the Trading Advisor a trading
authorization in the form of Appendix C hereto appointing the Trading Advisor as
an agent of the Company and attorney-in-fact for such purpose.

 

4

--------------------------------------------------------------------------------


 

(e)                      Delivery of Disclosure Statement.  The Trading Advisor
shall, during the term of this Agreement, deliver to the Company copies of all
updated Disclosure Statements for the Ellington Fund, promptly following
preparation of such Disclosure Statements, and the Manager on behalf of the
Company shall, if requested, sign the Acknowledgement of Receipt of Disclosure
Statement in the form of Appendix D hereto, for the initial Disclosure Statement
so delivered.

 

(f)                       Trade Reconciliations.  The Trading Advisor
acknowledges its obligation to review the commodity interest positions held in
the Clearing Broker Account on a daily basis and to notify the Company and the
Manager promptly of any trade errors, representing any realized or unrealized
losses to the Clearing Broker Account equal to or greater than 5 basis points of
the Company’s net asset value, committed by the Trading Advisor on behalf of the
Company or any trade which the Trading Advisor believes was not executed on
behalf of the Company in accordance with its instructions which (i) represents a
loss to the Company equal to or greater than 5 basis points of the Company’s net
asset value and (ii) cannot be promptly resolved.  The Trading Advisor will use
its own records to evaluate trade and portfolio information against those of the
Clearing Broker and will use commercially reasonable efforts to coordinate with
the Company or the Company’s administrator to resolve any inconsistencies
between the Trading Advisor’s records and those of the Company.

 

(g)                      Trade Information.   The Trading Advisor shall use
reasonable efforts to provide trade information to OMR Systems by electronic
file by 6:00 p.m. New York time on the date of any trade made on behalf of the
Company.

 

3.                                      Trading Advisor Independent.  For all
purposes of this Agreement, the Trading Advisor shall be deemed to be an
independent contractor and, except as expressly set forth herein, shall have no
authority to act for or represent the Company in any way and shall not otherwise
be deemed to be an agent of the Company.  Nothing contained herein shall create
or constitute the Trading Advisor and any other trading advisor for the Company,
the Global Horizons Fund or the Manager as a member of any partnership, joint
venture, association, syndicate, unincorporated business or other separate
entity, nor shall this Agreement be deemed to confer on any of them any express,
implied, or apparent authority to incur any obligation or liability on behalf of
any other.  The parties acknowledge that the Trading Advisor has not been an
organizer or promoter of the Global Horizons Fund.

 

4.                                      Commodity Broker; Executing Brokers.

 

(a)                     Clearing of All Trades.  The Trading Advisor shall clear
orders for all commodity interest transactions for the Company through such
commodity broker or brokers as the Company shall designate from time to time in
its sole discretion with the prior consent of the Trading Advisor (which consent
will not be unreasonably withheld or delayed) (the “Clearing Broker”).  The
Trading Advisor will not, without the consent of the Manager, trade on a “give
up” basis through executing brokers not associated with the Clearing Broker. 
The Manager will review and approve or disapprove all executing brokers proposed
by the Trading Advisor for the Company’s account.  The Manager agrees that it
will only disapprove a proposed executing broker suggested by the Trading
Advisor for cause and that, if an executing broker is approved, the Company will
not hold the Trading Advisor liable for any error or

 

5

--------------------------------------------------------------------------------


 

breach of contract by any such executing broker, barring gross negligence,
misconduct or bad faith on the part of the Trading Advisor in selecting and
monitoring such executing broker.  Even if such executing brokers receive the
Manager’s consent to execute trades on behalf of or with the Company, all such
trades will be “given-up” to or otherwise be caused to clear at the Clearing
Broker.  The Company shall cause the Trading Advisor to receive copies of all
daily and monthly brokerage statements for the Company directly from the
Clearing Broker.

 

The parties acknowledge that the Trading Advisor has no authority or
responsibility for selecting a commodity broker or dealers or for the
negotiation of brokerage commission rates.  If necessary for the Trading Advisor
to trade pursuant to the Program, the Company shall provide adequate dealing
lines of credit for the Trading Advisor to place orders for spot and forward
currency contracts on behalf of the Company.

 

(b)                     Forward Trading.  All forward trades for the Company
shall be executed through the forward dealer(s) (which may be affiliates of the
Manager) designated by the Manager with the prior consent of the Trading Advisor
(which consent will not be unreasonably withheld or delayed), provided that at
the request of the Trading Advisor, the Manager may consent to some other
forward trading arrangement, which consent shall not be unreasonably withheld. 
The Trading Advisor shall use such other banks or dealers only for what the
Trading Advisor, in good faith, believes to be good cause.

 

(c)                      Executing Brokerage.  Notwithstanding Section 4(a) of
this Agreement, the Trading Advisor may place orders for commodity interest
transactions for the Company through executing brokers selected by the Trading
Advisor, and approved by the Manager, such approval not to be unreasonably
withheld or delayed.  Such executing brokers shall “give up” all trades on
behalf of the Company to the Clearing Broker for clearance.  The brokerage and
execution commissions, “give-up” fees and other transaction costs charged by any
executing broker to effect Company transactions shall be subject to the approval
of the Manager, such approval not to be unreasonably withheld provided that such
fees and transaction costs are competitive with the Clearing Broker’s standard
rates.  Further notwithstanding Section 4(a) of this Agreement, the Trading
Advisor may solicit and execute trades with the principal trading desk of
executing brokers, provided that such executing brokers have been approved by
the Manager as described in this Section 4(a), the fees and transactions costs
associated with such trades are competitive with those obtained in trades done
away from such principal trading desk, and such trades do not constitute
cross-trades.  Any trades executed with the principal desk of executing brokers
will be cleared with the Clearing Broker.

 

(d)                     Other Financial Instruments.  The Trading Advisor may,
from time to time, be eligible to invest the assets of the Company in assets to
be listed on Appendix B hereto which may not be eligible for clearing through
the Clearing Broker.  Any such instruments, which may include, without
limitation, swaps and treasury securities, will be bought and sold for the
account in a manner consistent with industry practice using trading
counterparties and/or custodians consented to by the Manager (such consent not
to be unreasonably withheld) and such financial instruments shall be deemed to
be held in the Clearing Broker Account for purposes of this Agreement.

 

6

--------------------------------------------------------------------------------


 

5.                                      Allocation of Company Assets to Trading
Advisor; Allocation of Receipts and Charges.

 

(a)                     The Manager has allocated a portion of the assets of the
BlackRock Vehicles to the Company in an initial aggregate amount equal to [ ]*
to be managed in accordance with the terms of this Agreement.  The Manager may,
in its sole discretion, reallocate BlackRock Vehicles’ assets by contributing to
or withdrawing amounts from the Company as of any month-end.  The Company may
withdraw amounts from the Clearing Broker Accounts as of any month-end,
including to fund any distributions or redemptions of interests to be made by
the Company and/or to pay the Company’s expenses; provided that the Company and
the Manager shall provide the Trading Advisor three business days’ notice so
that the Trading Advisor may liquidate positions as may be necessary to satisfy
such withdrawals.

 

(b)                     A separate memorandum account (each such account, an
“Account”) shall be maintained on the books of the Company with respect to each
BlackRock Vehicle’s interest in the Company (or in respect of different portions
of a BlackRock Vehicle’s interest in the Company) managed by the Trading Advisor
and shall be increased or decreased for allocations, reallocations,
distributions, withdrawals and the allocation of gains and receipts, losses and
charges (including the Incentive Fee (as defined below) and the Management Fee
(as defined below)) with respect to such Account.  The Manager shall, on a
monthly basis, provide the Trading Advisor with sufficient information on a
BlackRock Vehicle level to calculate accrued Management and Incentive Fees (each
as defined below), including, without limitation the amount and dates of
allocations, reallocations, distributions and withdrawals with respect to each
BlackRock Vehicle.

 

(c)                      Gains and receipts (e.g., trading profits and, in some
instances, interest income), losses and charges (e.g., trading losses, brokerage
commissions and Company administrative expenses) specific to the Company shall
be allocated to the BlackRock Vehicles’ Accounts on a pro rata basis based on
the value of each BlackRock Vehicle Account at the beginning of the applicable
fiscal period, before reduction for any Incentive Fee (as defined herein),
provided that any Management Fees and Incentive Fees shall be allocated to the
Accounts to which such fees relate.

 

(d)                     With respect to the Global Horizons Fund, gains and
receipts, losses and charges of the Global Horizons Fund not specific to (i) the
Company or (ii) any other company or account held by the Global Horizons Fund
and managed by a specific trading advisor (e.g., certain interest income and
distributions attributable to the Global Horizons Fund), including, but not
limited to, the Manager’s sponsor fee, the Global Horizons Fund’s distribution
fee and the Global Horizons Fund’s other operating expenses (“Non-Specific
Items”), shall be allocated among all of the companies and accounts held by the
Global Horizons Fund that are managed by the different trading advisors,
including the Global Horizon Fund’s Account with the Company, pro rata based on
the beginning of the month value of each such company and account.

 

(e)                      The value of a BlackRock Vehicle’s Account determined
after taking into account all realized and unrealized gains and losses, and with
respect to Global Horizons

 

7

--------------------------------------------------------------------------------


 

Fund’s Account, after deducting all charges and reserves (including but not
limited to, in the case of Global Horizons Fund, (i) the charges and other items
specific to Global Horizons Fund’s Account provided for in Section 5(d), and
(ii) a pro rata share (based upon the value of Global Horizons Fund’s Account
and each other company and account of the Global Horizons Fund) of distribution
fees, transfer agent fees, administrator’s fees, brokerage commissions and
sponsor fees) is a BlackRock Vehicle’s Account’s “Net Asset Value.”

 

6.                                      Compensation.

 

(a)                                 Management Fee.  Within approximately ten
business days of each calendar month-end (but in no event later than 30 days
following each calendar month-end), the Company will pay the Trading Advisor a
management fee in respect of each BlackRock Vehicle’s Account equal to [ ]* of
the month-end Net Asset Value (before deducting the Management Fee being
calculated and any accrued and unearned Incentive Fee) of each such BlackRock
Vehicle’s Account (the “Management Fee”).

 

The Management Fee for any month will be prorated for any contributions,
reallocations of assets, distributions or withdrawals (reallocations of assets,
distributions and withdrawals, together (“Reallocations”) from a BlackRock
Vehicle’s Account pursuant to Section 5(a) during the month and for any months
during which the Trading Advisor did not manage the BlackRock Vehicle Account
for the full month.  The Management Fee is also payable upon termination of this
Agreement other than at a month-end.

 

In the event that the net aggregate amount (i) invested by investment advisory
clients of the Manager or its affiliates in Ellington Quantitative Macro Master
Fund Ltd. (the “Master Fund”) (whether directly or indirectly through Ellington
Quantitative Macro Fund Ltd. or any other feeder fund created to invest its
assets in the Master Fund) and (ii) contributed to the Company (together, the
“Aggregate Investment”) is equal to or exceeds [ ]* (the “Allocation
Threshold”), then, as of the first business day of the calendar month following
the date upon which the Allocation Threshold is met or exceeded (or if the
Allocation Threshold is met or exceed on the first business day of a calendar
month, then as of such date), the Management Fee shall be [ ]*.  In determining
the Aggregate Investment, the greater of (x) the net aggregate amounts
contributed to the Master Fund by clients of the Manager or its affiliates and
contributed to the Company and (y) the aggregate net asset value of the Company
and the interests in the Master Fund held by clients of the Manager or its
affiliates will be used.  In the event the Aggregate Investment subsequently
falls below the Allocation Threshold then, as of the first day of the calendar
month following the date upon which the Allocation Threshold is no longer met or
exceeded (or if the Allocation Threshold is no longer met or exceed on the first
business day of a calendar month, then as of such date), the Management Fee
shall be [ ]*.

 

(b)                                 Incentive Fee.

 

(i)                                    The Company will pay an incentive fee
(the “Incentive Fee”) to the Trading Advisor, in respect of each BlackRock
Vehicle’s Account for the annual period ending on December 31 of each calendar
year (“Incentive Fee Calculation Date”), equal to [ ]* of the New Trading Profit
(as defined herein) of such BlackRock Vehicle’s Account as of such Incentive

 

8

--------------------------------------------------------------------------------


 

Fee Calculation Date.  Any Incentive Fee payable to the Trading Advisor will be
paid by the Company within approximately 30 days following the applicable
Incentive Fee Calculation Date (or the date which is treated as an Incentive Fee
Calculation Date) but in no event later than 45 days following such date).  For
the avoidance of doubt, the first Incentive Fee period will begin on the date of
this Agreement and end as of December 31 of the calendar year which includes the
date of this Agreement.

 

(ii)                                 Subject to the adjustments contemplated
below, “New Trading Profit” shall mean the excess of (x) the Net Asset Value of
a BlackRock Vehicle’s Account as of the current Incentive Fee Calculation Date
(less all Management Fees allocable to such BlackRock Vehicle’s Account) over
(y) the High Water Mark (as defined below) attributable to such BlackRock
Vehicle’s Account.  New Trading Profit will be calculated prior to reduction [
]*.

 

(iii)                              The “High Water Mark” attributable to a
BlackRock Vehicle’s Account shall be equal to the net asset value of such
BlackRock Vehicle’s Account (for the avoidance of doubt, after reduction for the
Incentive Fee then paid), as of the most recent Incentive Fee Calculation Date
as of which an Incentive Fee was charged to such Account (or, for the year in
which such BlackRock Vehicle Account was established, the date that the
BlackRock Vehicle’s Account was established).  The High Water Mark attributable
to a BlackRock Vehicle’s Account shall subsequent to such date be increased
dollar-for-dollar by any capital allocated to the Company by such BlackRock
Vehicle and decreased proportionately when capital is Reallocated away from the
Company (other than to pay expenses) by such BlackRock Vehicle.  The amount of
the High Water Mark after giving effect to the proportionate reduction made as a
result of a Reallocation shall be calculated by multiplying the High Water Mark
of such BlackRock Vehicle’s Account in effect immediately prior to such
Reallocation by a fraction the numerator of which is the value of such BlackRock
Vehicle’s Account immediately following such Reallocation and the denominator of
which is the value of such BlackRock Vehicle’s Account immediately before such
Reallocation.

 

(iv)                              If an Incentive Fee is paid as of an Incentive
Fee Calculation Date in respect of a BlackRock Vehicle’s Account, the High Water
Mark of such BlackRock Vehicle’s Account is reset to the net asset value of the
BlackRock Vehicle’s Account immediately following such payment.

 

(v)                                 When there is an accrued Incentive Fee in
respect of a BlackRock Vehicle’s Account at any time any Reallocation from the
Company by a BlackRock Vehicle is made, the Incentive Fee attributable to such
Reallocation will be paid.  Such Incentive Fee shall be determined by
multiplying the Incentive Fee that would have been paid in respect of such
BlackRock Vehicle’s Account had the date of the Reallocation been an

 

9

--------------------------------------------------------------------------------


 

Incentive Fee Calculation Date by a fraction the numerator of which is the
amount of the Reallocation by such BlackRock Vehicle and the denominator of
which is the value of the BlackRock Vehicle’s Account immediately prior to the
Reallocation, in each case prior to reduction for the accrued Incentive Fee. 
Such Incentive Fee will be paid from and reduce the amount of the Reallocation
by such BlackRock Vehicle.

 

(vi)                              Interest income and interest expense on cash
or cash equivalents (including any interest on cash accounts, clearing brokerage
accounts or posted collateral) shall not be included in any of the foregoing
calculations; provided, however, that interest income or interest expense on
financial instruments identified on Appendix B hereto in which the Company’s
assets are invested by the Trading Advisor pursuant to the Program shall be
included in the foregoing calculations, irrespective of whether they are deemed
to be cash or cash equivalents.  For the avoidance of doubt, no Incentive Fee
shall be payable on any interest income earned by a BlackRock Vehicle unless
such interest income is earned on financial instruments identified on Appendix
B.

 

(vii)                           Termination of this Agreement shall be treated
as an Incentive Fee Calculation Date.

 

7.                                      Term and Termination.

 

(a)                     Term and Renewal.  This Agreement shall continue in
effect until December 31, 2014.  Thereafter, this Agreement shall be
automatically renewed for successive one-year periods.

 

(b)                     Termination.  Notwithstanding Section 7(a) hereof, this
Agreement shall terminate:

 

(i)                                             immediately if the Company shall
terminate and be dissolved in accordance with the Limited Liability Company
Agreement or otherwise; provided, however, that the Trading Advisor, to the
extent reasonably practicable, shall be provided not less than 30 days prior
written notice of any such termination or dissolution;

 

(ii)                                          at the discretion of the Manager
effective as of the end of any calendar day upon at least 10 days’ prior written
notice to the Trading Advisor;

 

(iii)                                       at the discretion of the Trading
Advisor, as of the following month-end, should any of the following occur: 
(1) the value of the Clearing Broker Account is less than [ ]*, as a result of
withdrawals by the Company, at the close of business on any date that is on or
after 6 months from the date hereof; or (2) the Trading Advisor has determined
to cease managing any customer accounts pursuant to the Program; or

 

(iv)                                      at the discretion of the Trading
Advisor as of the end of any month upon 60 days’ prior written notice to the
Manager.

 

10

--------------------------------------------------------------------------------


 

(c)                      Except as otherwise provided in this Agreement, any
termination of this Agreement in accordance with this Section 7 shall be without
penalty or liability to any party, except for any fees due to the Trading
Advisor pursuant hereto.

 

(d)                     The following shall survive the termination of this
Agreement: (i) each party’s accrued rights and obligations as of the date of
termination and (ii) the provisions of Sections 6, 13, 19, 20, 21, and 22.

 

8.                                      Right to Advise Others; Uniformity of
Acts and Practices.

 

(a)                     During the term of this Agreement, the Trading Advisor
and its affiliates shall be free to advise other investors as to the purchase
and sale of commodity interests, to manage and trade other investors’ commodity
interests accounts and to trade for and on behalf of their own proprietary
commodity interests accounts.  However, under no circumstances shall the Trading
Advisor or any of its affiliates favor any commodity interests account directed
by any of them (regardless of the date on which they began or shall begin to
direct such account) over the Company’s account, giving due consideration to the
trading program which the Manager has requested the Trading Advisor to trade on
behalf of the Company; provided, however, that each of (i) allocations of
investment opportunities made on a fair and equitable basis in accordance with
the Trading Advisor’s investment allocation policy, (ii) allocations of expenses
made in good faith in accordance with the expense allocation disclosure under
“Expenses” in the Disclosure Document and (iii) actions taken with respect to
commodity interests accounts directed by the Trading Advisor or any of its
affiliates (including the Company) consistent with the “Conflicts of Interest”
disclosure in the Disclosure Document shall not be deemed to favor any account
over another for purposes of this Agreement.  For purposes of this Agreement,
the Trading Advisor and its affiliates shall not be deemed to be favoring
another commodity interests account over the Company’s account if the Trading
Advisor or its affiliates, in accordance with specific instructions of the owner
of such account, trade such account at a degree of leverage or in accordance
with trading policies which shall be different from that which shall normally be
applied to substantially all of the Trading Advisor’s other accounts, or if the
Trading Advisor or its affiliates, in accordance with the Trading Advisor’s
money management principles, shall not trade certain commodity interests
contracts for an account based on the amount of equity in such account, or if
other accounts trade instruments or using strategies that have been proposed to
the Company or the Manager but not accepted for trading by the Company as
provided herein.

 

(b)                     The Trading Advisor understands and agrees that it and
its affiliates shall have a fiduciary responsibility to the Company under this
Agreement.

 

(c)                      At the request of the Company, the Trading Advisor and
its affiliates shall promptly make available to the Company (if available to it
without unreasonable efforts) copies of the normal daily, monthly, quarterly and
annual, as the case may be, written reports reflecting the performance of the
Master Fund (subject to the need to preserve the confidentiality of proprietary
information concerning the Trading Advisor’s trading systems, methods, models,
strategies and formulas and the identity of the Trading Advisor’s clients).  At
the request of the Company, the Trading Advisor or its affiliates shall promptly
deliver to the Company a reasonably satisfactory written explanation, in the
judgment of the Company, of

 

11

--------------------------------------------------------------------------------


 

the differences, if any, in the performance between the Company’s account and
the Master Fund (subject to the need to preserve the confidentiality of
proprietary information concerning the Trading Advisor’s trading systems,
methods, models, strategies and formulas and the identity of the Trading
Advisor’s clients).

 

9.                                      Speculative Position Limits.  If the
Trading Advisor (either alone or aggregated with the positions of any other
person if such aggregation shall be required by the CEA, the CFTC or any other
regulatory authority having jurisdiction) shall exceed or be about to exceed
applicable limits in any commodity interest traded for the Company, the Trading
Advisor shall promptly notify the Company and immediately take such action as
the Trading Advisor may deem fair and equitable to comply with the limits, and
shall promptly deliver to the Company a written explanation of the action taken
to comply with such limits.  If such limits are exceeded by the Company, the
Manager may require the Trading Advisor to liquidate positions as required.

 

10.                               Additional Undertakings by the Trading
Advisor.  Neither the Trading Advisor nor its employees, affiliates or agents,
the stockholders, directors, officers, employees, principals, affiliates or
agents of such affiliates, or their respective successors or assigns shall
knowingly:  (a) use or distribute for any purpose whatsoever any list containing
the names and/or residential addresses of and/or other information about the
investors of the BlackRock Vehicles, nor (b) directly solicit any investor in a
BlackRock Vehicle for any business purpose whatsoever (unless such investor in a
BlackRock Vehicle (i) is already a client of the Trading Advisor, (ii) is not
known to the Trading Advisor to be an investor in a BlackRock Vehicle, or
(iii) was identified by the Trading Advisor as a prospective client, investor or
business partner by persons or processes unrelated to such prospective
investor’s relationship with any BlackRock Vehicle).

 

11.                               Representations and Warranties.

 

(a)                     The Trading Advisor hereby represents and warrants to
the other parties as follows:

 

(i)                                             The Trading Advisor is an entity
duly organized and validly existing and in good standing under the laws of the
jurisdiction of its organization and in good standing under the laws of each
other jurisdiction in which the nature or conduct of its business requires such
qualification and the failure to be duly qualified would materially adversely
affect the Trading Advisor’s ability to perform its obligations under this
Agreement.  The Trading Advisor has full corporate, partnership or limited
liability company (as the case may be) power and authority to perform its
obligations under this Agreement.

 

(ii)                                          This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Trading Advisor and
constitutes a valid, binding and enforceable agreement of the Trading Advisor in
accordance with its terms.

 

(iii)                                       The Trading Advisor has all
governmental, regulatory and commodity exchange licenses and approvals and has
effected all filings and registrations with governmental and regulatory agencies
required to conduct its business and to act as described herein or required to
perform its obligations hereunder (including, without limitation, registration

 

12

--------------------------------------------------------------------------------


 

of the Trading Advisor as a commodity trading advisor under the CEA, and
membership of the Trading Advisor as a commodity trading advisor in the NFA),
and the performance of such obligations will not violate or result in a breach
of any provision of the Trading Advisor’s certificate of incorporation, by-laws
or any agreement, instrument, order, law or regulation binding on the Trading
Advisor.  The principals of the Trading Advisor are duly listed as such on its
commodity trading advisor Form 7-R registration.

 

(iv)                                      The Trading Advisor is registered with
the CFTC as a commodity pool operator and commodity trading advisor and is a
member of the National Futures Association under the CEA or CFTC rules and
regulations and such registrations and memberships have not expired or been
revoked, suspended, terminated, or not renewed, or limited or qualified in any
respect.

 

(v)                                         The Trading Advisor is registered as
an investment adviser pursuant to the Investment Advisers Act of 1940.

 

(vi)                                      The Trading Advisor’s implementation
of its trading program on behalf of the Company will not infringe any other
person’s copyrights, trademark or other property rights.

 

(vii)                                   The execution and delivery of this
Agreement, the incurrence of the obligations herein set forth and the
consummation of the transactions contemplated herein will not constitute a
breach of, or default under, any instrument by which the Trading Advisor is
bound or any order, rule or regulation applicable to the Trading Advisor of any
court or any governmental body or administrative agency having jurisdiction over
the Trading Advisor.

 

(viii)                                Other than as may have been disclosed in
writing to the Manager by the Trading Advisor, there is not pending, or to the
best of the Trading Advisor’s knowledge threatened, any action, suit or
proceeding before or by any court or other governmental body to which the
Trading Advisor is a party, or to which any of the assets of the Trading Advisor
is subject, which might reasonably be expected to result in any material adverse
change in the condition (financial or otherwise), business or prospects of the
Trading Advisor.  The Trading Advisor has not received any notice of an
investigation or warning letter from the NFA, the CFTC or the Securities and
Exchange Commission (the “SEC”) regarding non-compliance by the Trading Advisor
with the CEA or any securities laws or the regulations thereunder which, if
determined adversely, would reasonably be expected to result in any material
adverse change in the condition (financial or otherwise), business or prospects
of the Trading Advisor.

 

(ix)                                      The Trading Advisor is in compliance
in all material respects with all applicable law.

 

(x)                                         The Trading Advisor will be in
compliance in all material respects with the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (the “USA PATRIOT Act”) and all applicable anti-money laundering
regulations with respect to the Trading Advisor.

 

13

--------------------------------------------------------------------------------


 

(b)                     The Manager hereby represents and warrants to the other
parties as follows:

 

(i)                                             The Manager is duly organized
and validly existing and in good standing under the laws of its jurisdiction of
formation and in good standing under the laws of each other jurisdiction in
which the nature or conduct of its business requires such qualification and the
failure to so qualify would materially adversely affect the Manager’s ability to
perform its obligations hereunder.

 

(ii)                                          The Manager has the power and
authority under applicable law to perform its obligations hereunder.

 

(iii)                                       This Agreement has been duly and
validly authorized, executed and delivered by the Manager and constitutes a
legal, valid and binding agreement of the Manager enforceable in accordance with
its terms.

 

(iv)                                      The execution and delivery of this
Agreement, the incurrence of the obligations set forth herein and the
consummation of the transactions contemplated herein will not constitute a
breach of, or default under, any instrument by which the Manager is bound or any
order, rule or regulation applicable to the Manager of any court or any
governmental body or administrative agency having jurisdiction over the Manager.

 

(v)                                         There is not pending, or, to the
best of the Manager’s knowledge threatened, any action, suit or proceeding
before or by any court or other governmental body to which the Manager is a
party, or to which any of the assets of the Manager is subject, which might
reasonably be expected to result in any material adverse change in the condition
(financial or otherwise), business or prospects of the Manager or is required to
be disclosed pursuant to applicable CFTC regulations.

 

(vi)                                      The Manager has all governmental,
regulatory and commodity exchange approvals and licenses, and has effected all
filings and registrations with governmental agencies required to conduct its
business and to act as described herein or required to perform its obligations
hereunder (including, without limitation, registration as a commodity pool
operator under the CEA and membership in the NFA as a commodity pool operator),
and the performance of such obligations will not contravene or result in a
breach of any provision of its certificate of incorporation, by-laws or any
agreement, instrument, order, law or regulation binding upon it.  The principals
of the Manager are duly registered as such on the Manager’s commodity pool
operator Form 7-R registration.

 

(vii)                                   The Manager serves as the commodity pool
operator of the Company and is registered with the CFTC as a commodity pool
operator and commodity trading advisor and is a member of the National Futures
Association under the CEA or CFTC rules and regulations and such registrations
and memberships have not expired or been revoked, suspended, terminated, or not
renewed, or limited or qualified in any respect.

 

(viii)                                The Manager is in compliance in all
material respects with all applicable law relating to the Manager’s obligations
under this Agreement.

 

14

--------------------------------------------------------------------------------


 

(ix)                                      The Manager will be in compliance in
all material respects with the USA PATRIOT Act and all applicable anti-money
laundering regulations relating to the Manager’s obligations under this
Agreement.

 

(x)                                         The Company is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended
(the “Company Act”).

 

(c)                      The Company represents and warrants to the other
parties as follows:

 

(i)                                             The Company is duly organized
and validly existing and in good standing as a limited liability company under
the laws of the State of Delaware and in good standing under the laws of each
other jurisdiction in which the nature or conduct of its business requires such
qualification and the failure to be duly qualified would materially adversely
affect the Company’s ability to perform its obligations hereunder.

 

(ii)                                          The Company has the limited
liability company power and authority under applicable law to perform its
obligations hereunder.

 

(iii)                                       This Agreement has been duly and
validly authorized, executed and delivered by the Company and constitutes a
legal, valid and binding agreement of the Company enforceable in accordance with
its terms.

 

(iv)                                      The execution and delivery of this
Agreement, the incurrence of the obligations set forth herein and the
consummation of the transactions contemplated herein will not constitute a
breach of, or default under, any instrument by which the Company is bound or any
order, rule or regulation applicable to the Company of any court or any
governmental body or administrative agency having jurisdiction over the Company.

 

(v)                                         There is not pending, or, to the
best of the Company’s knowledge, threatened, any action, suit or proceeding
before or by any court or other governmental body to which the Company is a
party, or to which any of the assets of the Company is subject, which might
reasonably be expected to result in any material adverse change in the condition
(financial or otherwise), business or prospects of the Company or which is
required to be disclosed pursuant to applicable CFTC regulations.

 

(vi)                                      The Company has all governmental,
regulatory and commodity exchange approvals and licenses, and has effected all
filings and registrations with governmental agencies required to conduct its
business and to act as described herein or required to perform its obligations
hereunder and the performance of such obligations will not contravene or result
in a breach of any provision of its certificate of formation, limited liability
company agreement or any other agreement, order, law or regulation binding upon
it.

 

(vii)                                   The Company is (w) a “qualified eligible
person” as defined in CFTC Regulation 4.7, (x) an “eligible contract
participant” as defined under the CEA, (y) an “accredited investor” as defined
in Rule 501(a) of Regulation D promulgated under the Securities Act of 1933, as
amended and (z) a “qualified purchaser” as defined in Section 2(a)(51) of the US
Investment Company Act of 1940, as amended.

 

15

--------------------------------------------------------------------------------


 

(viii)                                The Company has received and reviewed a
copy of (1) the Disclosure Statement and the Company acknowledges that the risk
factors and conflicts of interest disclosures set forth therein apply to the
Program to be implemented pursuant to this Agreement and (2) the Trading
Advisor’s current Form ADV Part 2 and the Company acknowledges receiving
disclosure regarding regulatory contacts included in the Form ADV Part 2A
disclosure brochure under “Litigation or Regulatory Matters”.

 

(ix)                                      The Company is the owner of all funds
deposited in the Clearing Broker Account.

 

(x)                                         The Company shall, at all times
during the term of this Agreement comply with (i) all margin and (ii) other
contractual requirements that apply or relate to the assets held in the Clearing
broker Account.

 

(xi)                                      The Company is not an employee benefit
plan within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended, and shall not be deemed to be a plan asset
under Department of Labor Regulations.

 

(xii)                                   The Company acknowledges that the
Trading Advisor will not serve as the alternative investment fund manager of the
Company for the purposes of the European Union’s Alternative Investment Fund
Manager’s Directive (“AIFMD”) and further represents and warrants that in the
event that the Company is to be marketed in the European Union the Company will
take such steps as are necessary to comply with the AIFMD.

 

(xiii)                                The Company is in compliance in all
material respects with all applicable law.

 

(d)                     The foregoing representations and warranties in this
Section 11 shall be continuing during the entire term of this Agreement and, if
at any time, any event shall occur which would make any of the foregoing
representations and warranties of any party no longer true and accurate, such
party shall promptly notify the other parties.

 

12.                               Entire Agreement.  This Agreement constitutes
the entire agreement between the parties hereto with respect to the matters
referred to herein, and no other agreement, verbal or otherwise, shall be
binding as between the parties unless it shall be in writing and signed by the
party against whom enforcement is sought.

 

13.                               Exculpation and Indemnification.

 

(a)                     The Company shall indemnify, defend and hold harmless
the Trading Advisor and its affiliates and their respective directors, officers,
shareholders, members, employees and controlling persons from and against any
and all losses, claims, damages, liabilities (joint and several), costs and
expenses (including any investigatory, legal and other expenses incurred in
connection with, and any amounts paid in, any settlement; provided that the
Company shall have approved such settlement, such approval not to be
unreasonably withheld) resulting from a demand, claim, lawsuit, action or
proceeding relating to any of such person’s actions or capacities relating to
the business or activities of the Company pursuant to

 

16

--------------------------------------------------------------------------------


 

this Agreement; provided that the conduct of such person which was the subject
of the demand, claim, lawsuit, action or proceeding did not constitute gross
negligence, intentional misconduct or a material breach of this Agreement or of
any fiduciary obligation to the Company and was done in good faith and in a
manner such person reasonably believed to be in, or not opposed to, the best
interests of the Company.  The termination of any demand, claim, lawsuit, action
or proceeding by settlement shall not, in itself, create a presumption that the
conduct in question was not undertaken in good faith and in a manner reasonably
believed to be in, or not opposed to, the best interests of the Company.

 

(b)                     The Trading Advisor shall indemnify, defend and hold
harmless the Company, the Manager, their respective affiliates and their
respective directors, officers, members, shareholders, employees and controlling
persons from and against any and all losses, claims, damages, liabilities (joint
and several), costs and expenses (including any reasonable investigatory, legal
and other expenses incurred in connection with, and any amounts paid in, any
settlement; provided that the Trading Advisor shall have approved such
settlement, such approval not to be unreasonably withheld) resulting from a
demand, claim, lawsuit, action or proceeding relating to any action or omission
of the Trading Advisor or any of its respective officers, directors or employees
relating to the business or activities of such person under this Agreement or
relating to the management of an account of the Company provided: the action or
omission of such person which was the subject of the demand, claim, lawsuit,
action or proceeding constituted gross negligence or intentional misconduct or a
material breach of this Agreement or was an action or omission taken otherwise
than in good faith and in a manner reasonably believed to be in, or not opposed
to, the best interests of the Company.

 

(c)                      The Trading Advisor, its officers, directors,
employees, members and shareholders shall not be liable to the Company, the
Manager, their respective officers, directors, shareholders, employees,
controlling persons or members or to any of their successors or assigns except
by reason of acts or omissions in material breach of the express terms of this
Agreement, or due to their intentional misconduct or gross negligence, or by
reason of not having acted in good faith and in the reasonable belief that such
actions or omissions were in, or not opposed to, the best interests of the
Company.

 

(d)                     The foregoing agreement of indemnity shall be in
addition to, and shall in no respect limit or restrict, any other remedies which
may be available to an indemnified party.

 

(e)                      In the event that a person entitled to indemnification
under this Section 13 is made a party to an action, suit or proceeding alleging
both matters for which indemnification may be due hereunder and matters for
which indemnification may not be due hereunder, such person shall be indemnified
only in respect of the former matters.

 

(f)                       Promptly after receipt by any of the indemnified
parties under this Agreement of notice of any demand, claim, lawsuit, action or
proceeding, the indemnified party shall notify the indemnifying party in writing
of the commencement thereof if a claim for indemnification in respect thereof is
to be made under this Agreement.  Except to the extent that the indemnifying
party is not materially prejudiced thereby, the omission so to notify shall
relieve the indemnifying party from any obligation or liability which it may
have to any such indemnified party under this section.  In the event that such
demand, claim, lawsuit, action or

 

17

--------------------------------------------------------------------------------


 

proceeding is brought against a person entitled to be indemnified under this
Agreement, and the indemnifying party is notified of the commencement thereof,
the indemnifying party shall be entitled to participate therein and, to the
extent that the indemnifying party may wish to assume the defense thereof, with
counsel selected by the indemnifying party and approved by the indemnified
person (provided that approval may not be unreasonably withheld), and after
notice from the indemnifying party to such indemnified person of the
indemnifying party’s election so as to assume the defense thereof, the
indemnifying party shall not be liable to such person under this section for any
legal or other expenses subsequently incurred by such person in connection with
the defense thereof, unless the indemnifying party approves the employment of
separate counsel by such person (it being understood, however, that the
indemnifying party shall not be liable for legal or other expenses of more than
one separate firm of attorneys for all such persons indemnified hereunder, which
firm shall be designated in writing by the Trading Advisor or the Company, as
the case may be).

 

(g)                      Notwithstanding the foregoing, nothing contained in
this Agreement shall constitute a waiver by the Company or the Manager of any of
its legal rights under applicable U.S. federal securities laws or any other laws
whose applicability is not permitted to be contractually waived.

 

(h)                     The Trading Advisor represents and warrants that neither
it nor any affiliate thereof has entered into, on or prior to the date hereof,
any investment advisory agreement with any advisory client or (without
duplication) any investment fund managed or advised by the Trading Advisor or an
affiliate that is in effect as of the date hereof and contains provisions that
provide for a standard of care on the part of the Trading Advisor or limitation
to any indemnification obligations on the part of the Trading Advisor that are
more beneficial, in the aggregate, to the advisory client or the investment fund
than the standard of care or indemnification obligations provided for in this
Agreement (e.g., where the Trading Advisor is liable for its negligence)
(“Indemnity Rights”).  If, after the date hereof, the Trading Advisor enters
into an agreement with any advisory client or investment fund managed or advised
by the Trading Advisor or an affiliate that provides such client or investment
fund with  more favorable Indemnity Rights, in the aggregate, the Trading
Advisor agrees to provide the Manager and the Company with notice of any such
agreement and the terms of such Indemnity Rights, and the Manager and the
Company within 30 days’ receipt of such notice, will have the right, but not the
obligation, upon written request delivered to the Trading Advisor to elect to
receive such Indemnity Rights (effective as of the date such Indemnity Rights
went into effect pursuant to the applicable agreement).  This
Section 13(h) shall not apply to investment advisory agreements entered into by
the Trading Advisor or its affiliates (i) which are required by applicable law
or regulation to contain more favorable Indemnity Rights or (ii) with advisory
clients or investment funds which are or are owned by a domestic or foreign
pension or retirement plan or scheme or which relate to assets which are deemed
to be a plan asset under DOL Regulations.

 

14.                               Assignment.  This Agreement shall not be
assigned (as defined under the Investment Advisers Act of 1940) by any of the
parties hereto without the prior express written consent of the other parties
hereto; provided, that either party may assign this agreement to an affiliate
upon prior notice to the other party.

 

18

--------------------------------------------------------------------------------


 

15.                               Amendment; Waiver.  This Agreement shall not
be amended except by a writing signed by the parties hereto.  No waiver of any
provision of this Agreement shall be implied from any course of dealing between
the parties hereto or from any failure by either party hereto to assert its
rights hereunder on any occasion or series of occasions.

 

16.                               Severability.  If any provision of this
Agreement, or the application of any provision to any person or circumstance,
shall be held to be inconsistent with any present or future law, ruling, rule or
regulation of any court or governmental or regulatory authority having
jurisdiction over the subject matter hereof, such provision shall be deemed to
be rescinded or modified in accordance with such law, ruling, rule or
regulation, and the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which it shall be
held inconsistent, shall not be affected thereby.

 

17.                               No Third-Party Beneficiaries.  Nothing
contained in this Agreement, express or implied, is intended to confer upon any
person or entity, other than the parties and any permitted successors and
assigns hereto, any rights or remedies under or by reason of this Agreement.

 

18.                               Notices.  Any notice required or desired to be
delivered under this Agreement shall be in writing and shall be delivered by
courier service, facsimile, postage prepaid mail or other similar means and
shall be effective upon actual receipt by the party to which such notice shall
be directed, addressed as follows (or to such other address as the party
entitled to notice shall hereafter designate in accordance with the terms
hereof):

 

if to the Company or the Manager:

 

EUPHRATES GLOBAL HORIZONS LLC

c/o BlackRock Investment Management LLC

40 East 52nd Street

10th Floor

New York, New York  10022

Attn:  Edward A. Rzeszowski

Facsimile:  212-810-8745

Email: edward.rzeszowski@blackrock.com

 

with a copy to:

 

BlackRock Investment Management, LLC

One University Square

Princeton, New Jersey  08540-6455

Attn:  Michael Pungello

Facsimile:  609-282-0761

Email: michael.pungello@blackrock.com

 

with a further copy to:

BlackRock Alternative Advisors

601 Union Street, 56th Floor

 

19

--------------------------------------------------------------------------------


 

Seattle, Washington  98101

Attn:  Lawrence M. Gail

Facsimile:  206-225-2684

E-Mail: Larry.Gail@blackrock.com

 

if to the Trading Advisor:

 

Ellington Management Group, L.L.C.

53 Forest Avenue

Old Greenwich, CT 06870

Attn: General Counsel

Facsimile: (203) 698-0869

Email: dmargolis@ellington.com

 

19.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts executed and performed entirely within the State of New
York without regard to principles of conflicts of law.  Each party hereby
irrevocably waives any and all rights to trial by jury in any legal proceeding
arising out of or relating to this Agreement.

 

20.                               Consent to Jurisdiction.  The parties hereto
agree that any action or proceeding arising directly, indirectly or otherwise in
connection with, out of, related to or from this Agreement, any breach hereof or
any transaction covered hereby, shall be resolved, whether by arbitration or
otherwise, within the County of New York, City of New York, and State of New
York.  Accordingly, the parties consent and submit to the jurisdiction of the
federal and state courts and any applicable arbitral body located within the
County of New York, City of New York, and State of New York.  The parties
further agree that any such action or proceeding brought by any party to enforce
any right, assert any claim, or obtain any relief whatsoever in connection with
this Agreement shall be brought by such party exclusively in federal or state
courts, or if appropriate before any applicable arbitral body, located within
the County of New York, City of New York, and State of New York.

 

21.                               Promotional Material.  None of the parties
hereto will make reference to any other such party in officially filed or
publicly or privately distributed material without first submitting such
material to the party so named for approval a reasonable period of time in
advance of the proposed use of such material.

 

22.                               Confidentiality.  Each party acknowledges that
each will have access to the other party’s Confidential Information (as defined
below) and each party agrees that it will not disseminate the other party’s
Confidential Information, except as required by law or requested by a court
regulator, governmental instrumentality or self regulatory organization with
oversight over the disclosing party.  A party may use the other party’s
Confidential Information solely in connection with its obligations hereunder,
and with respect to the Manager, in relation to its obligations to the Company
(including, without limitation, any use in relation to monitoring the Trading
Advisor’s performance on behalf of the Company).  “Confidential Information”
means information concerning a party’s (and its affiliates’) business affairs,
trading or investment strategies, methodologies and results; trading or
investment systems; trades and

 

20

--------------------------------------------------------------------------------


 

investment positions (whether of the Clearing Broker Account or otherwise); risk
management models; revenue models; quantitative and other strategies and
methodologies, procedures and techniques; business plans and strategies, pricing
and other financial information; lists of investors, clients, vendors and
suppliers; any confidential information of any such investors, clients, vendors
or suppliers; and other proprietary technologies and processes and other
proprietary information used by a party in connection with its business and/or
which a party or any of its affiliates is obligated to any third party to
maintain as confidential.  Notwithstanding anything to the contrary in this
Section 22 or otherwise, (a) the Company and the Manager may disclose: (i) to
investors and prospective investors (or their advisers) in the Company
(“Investors”), and underlying investors or prospective investors of such
Investors (or their advisers) (collectively with Investors, “Underlying
Investors”): (A) the name of the Trading Advisor; (B) descriptions of the
Trading Advisor and the trading strategies pursued by the Trading Advisor;
(C) performance related information for the Company (including the Clearing
Broker Account) and the performance of the Master Fund; (D) risk reporting
related information for the Company (including duration, geography, industry and
sector exposure, and leverage, but no position data); and (E) biographies of key
personnel of the Trading Advisor; and (ii) the tax treatment and tax structure
of any transactions entered into by the Trading Advisor on behalf of the
Company; provided, however, that the Manager and the Company shall not take any
action, including, without limitation, the dissemination of information about
the Trading Advisor or any fund or account managed or advised by the Trading
Advisor, which would require Trading Advisor or such funds or accounts to
register pursuant to any applicable securities laws or which would constitute
the public offering of any such funds or accounts, (b) the Trading Advisor shall
be entitled to use, for all purposes permitted under applicable law, the
performance track record of the Company and the Clearing Broker Account as long
as the identities of the Company, the Manager and the BlackRock organization are
not disclosed, and (c) the Company and the Manager shall not (and shall cause
their respective affiliates and service providers not to) (i) disclose the
Company’s portfolio holdings level information, trading advice or trading
instructions (the “Trading Information”) other than to the Company’s service
providers who have a need to know such Trading Information in connection with
their responsibilities to the Company or (ii) on their own behalf or on behalf
of any other client, entity or individual, place trading instructions
(including, but not limited to those relating to derivative or hedging
strategies) or otherwise change or alter their trading strategies based in whole
or in part on the Trading Information, except as may be necessary to comply with
applicable law including, without limitation, speculative position limits.  Each
party acknowledges and agrees that irreparable injury will result to the other
applicable parties if there are breaches of any of the terms of the covenants
set forth in this Section 22 (collectively, the “Covenants”), and that in the
event of the actual or threatened breach of any of the Covenants, the applicable
parties will have no adequate remedy at law.  Each party accordingly agrees that
in the event of any actual or threatened breach by the other party of any of the
Covenants, the other applicable parties shall be entitled to immediate temporary
injunctive and other equitable relief with respect to such actual or threatened
breach, without being required to show actual monetary damages or post any bond
or other security.  The remedies and agreements of indemnity contained herein
are not exclusive and shall not limit or restrict any other remedies available
to a party, including the recovery of damages.

 

21

--------------------------------------------------------------------------------


 

23.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

24.                               Headings.  Headings to sections and
subsections in this Agreement are for the convenience of the parties only and
are not intended to be a part of or to affect the meaning or interpretation
hereof.

 

*                                        
*                                        
*                                        
*                                         *

 

22

--------------------------------------------------------------------------------


 

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION (“CFTC”)
IN CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR
ACCOUNT DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE
COMMISSION.  THE CFTC DOES NOT PASS UPON THE MERITS OF PARTICIPATING IN A
TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF THE COMMODITY TRADING
ADVISOR’S DISCLOSURE.  CONSEQUENTLY, THE CFTC HAS NOT REVIEWED OR APPROVED THIS
TRADING PROGRAM OR THIS BROCHURE OR ACCOUNT DOCUMENT.

 

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned on the day and year first written above.

 

 

EUPHRATES GLOBAL HORIZONS LLC

 

 

 

By:

BLACKROCK INVESTMENT MANAGEMENT, LLC,

 

its Manager

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BLACKROCK INVESTMENT MANAGEMENT, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ELLINGTON MANAGEMENT GROUP, L.L.C.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

23

--------------------------------------------------------------------------------


 

APPENDIX A

 

AUTHORIZED TRADERS

 

A. Rasheed Sabar

 

Igor Desvatnikov

 

Jae-Min Hyun

 

David Potter

 

Steven Shadman

 

David Smalling

 

Tseno Tselkov

 

Matthew Victory

 

Xinying Zhang

 

A-1

--------------------------------------------------------------------------------


 

APPENDIX B

 

COMMODITY INTERESTS TRADED BY ELLINGTON MANAGEMENT GROUP, L.L.C.

 

The undersigned represents that the following is the current list of all
commodity interests which the undersigned intends to trade on behalf of
EUPHRATES GLOBAL HORIZONS LLC other than regulated futures contracts and options
on regulated futures contracts traded on a qualified board of trade or exchange:

 

Clearable Futures and Options on Futures Products:

 

3 month EUROYEN, 3M Euro Euribor Future, 90-Day Bank Bill, Amsterdam IDX Future,
Australian Dollar Future, Bankers Acceptance Future, Brent Crude, British Pound
Future, CAC 40 (EUR 10) Index Future, CAN 10yr BOND Future, Canadian Dollar
Future, CBOE Volatility Index Future (VIX), Cocoa Future, Cocoa Future LIF,
Coffee ‘C’ Future, Copper Future, Corn Future, Cotton No. 2 Future, DAX Future,
E-Mini Dow Index Future, EURO BUXL 30Y Bond Future, Euro FX Curr Future, Euro
Stoxx 50 Future, Euro-Bobl Future, Euro-Bund Future, Eurodollar Future, Euro-OAT
Future, Euroswiss Future, Gas Oil, Gasoline RBOB Future, Gold 100 OZ Future,
Hang Seng Stock Index Future, Heating Oil Future, IBEX 35 Index Future, Japanese
Yen Future, JGB Future, Lean Hogs Future, Libor Future, Light Sweet Crude Oil
Future, Live Cattle Future, Long Gilt Future, Lumber Future, MSCI Taiwan Stock
Index Future, NASDAQ 100 E-Mini Future, Natural Gas Future, New FTSE 100 Index
Future, New Zealand Dollar Future, Nikkei 225 Index Future — Osaka, Oats Future,
OMXS30 Index Future, Orange Juice Future, Palladium, Platinum, RBOB Gasoline,
Robusta Coffee Future, Russell 2000 E-Mini Index Future, S&P 500 E-Mini Future,
S&P ASX 200 Index Future, S&P/MIB IDX Future, S&P/TSE 60 IX Future, Silver
Future, Soybean Meal, Soybean Oil, Soybeans, Sugar #11 (World), Swiss Franc
Future, Swiss Mkt Index Future, Ultralong US Treasury Bond Future, US 10YR Note
Future, US 2YR Note future, US 30YR Bond Future, US 5YR Note Future, US Dollar
Index Future, Wheat Future CBOT, Wheat Future KCB, White Sugar Future, WTI Light
Sweet Crude Oil

 

FX Spot and Forward Trading in any Combination of:

 

AUD, BRL, CAD, CHF, CLP, CZK, EUR, GBP, HKD, ILS, JPY, KRW, MXN, NOK, NZD, PLN,
SEK, SGD, USD, ZAR

 

US Treasury Securities, Including on a When-Issued Basis

 

OTC Derivatives:

 

Interest Rate Swaps:  USD, EUR, GBP, CAD, AUD, NZD, CHF, JPY, MXN, NOK,
SEK, ILS, CLP, KRW

 

B-1

--------------------------------------------------------------------------------


 

Swaptions:  USD, EUR, GBP, CAD, AUD, NZD, CHF, JPY, MXN

 

Basis Swaps:  USD, EUR, GBP

 

Cross Currency Swaps:  EUR, GBP, AUD, CHF, JPY

 

Listed Options on Major Indices, Including Without Limitation, the VIX Index,
other Volatility Indices and Equity Indices

 

 

 

ELLINGTON MANAGEMENT GROUP, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Dated as of February 7, 2014

 

B-2

--------------------------------------------------------------------------------


 

APPENDIX C

 

TRADING AUTHORITY

 

Ellington Management Group, L.L.C.

53 Forest Avenue

Old Greenwich, CT 06870

Attn: General Counsel

Facsimile: (203) 698-0869

Email: dmargolis@ellington.com

 

Dear Ellington Management Group, L.L.C.:

 

EUPHRATES GLOBAL HORIZONS LLC (the “Company”) does hereby make, constitute and
appoint you as its attorney-in-fact to buy and sell commodity futures and
forward contracts (including foreign futures and options contracts) and such
other financial instruments as are authorized in accordance with the Advisory
Agreement between us and certain others dated February 7, 2014.

 

 

 

Very truly yours,

 

 

 

 

EUPHRATES GLOBAL HORIZONS LLC

 

 

 

 

By:

BLACKROCK INVESTMENT MANAGEMENT, LLC,

 

 

its Manager

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Dated as of February 7, 2014

 

C-1

--------------------------------------------------------------------------------


 

APPENDIX D

 

ACKNOWLEDGEMENT OF RECEIPT OF DISCLOSURE STATEMENT

 

The undersigned hereby acknowledges receipt of Ellington Management Group,
L.L.C.’s Disclosure Statement for Ellington Quantitative Macro Fund Ltd. dated
November 2013.

 

 

 

EUPHRATES GLOBAL HORIZONS LLC

 

 

 

 

By:

BLACKROCK INVESTMENT MANAGEMENT, LLC,

 

 

its Manager

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Dated as of February 7, 2014

 

D-1

--------------------------------------------------------------------------------